 LARRY LEWIS MOTORS, INC.Larry Lewis Motors, Inc. and Cary Utterback andDistrict No. 71, International Association ofMachinists and Aerospace Workers, AFL-CIOand International Brotherhood of TeamstersLocal 522, Jointly. Cases 17-CA-10016, 17-CA-10020, and 17-RC-9127June 21, 1982DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 15, 1981, Administrative LawJudge Clifford H. Anderson issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief,and the Respondent filed cross-exceptions with asupporting brief and filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Larry LewisMotors, Inc., Platte City, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the Union's objec-tions be, and they hereby are, dismissed, and thatthe results of the election conducted by the Boardin Case 17-RC-9127 be, and they hereby are, certi-fied.CERTIFICATION'OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for District No. 71, In-ternational Association of Machinists and Aero-space Workers, AFL-CIO and International Broth-erhood of Teamsters Local 522, Jointly, and thatI Chairman Van de Water, in adopting the finding that Foreman Kos-sen's comments to Utterback created an impression of surveillance, doesnot rely on PPG Industries, Inc, 251 NLRB 1146 (1980), with which hedoes not agree.262 NLRB No. 38said labor organizations are not the exclusive repre-sentative of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This proceeding was heard before me on June 11, 1981,in Kansas City, Kansas. The cases arose as follows: onNovember 5, 1980, Cary Utterback, an individual, filed acharge in Case 17-CA-10016, and amended the chargeon November 20, 1980, against Larry Lewis Motors, Inc.(Respondent or the Employer). On November 25, 1980,the Regional Director for Region 17 of the NationalLabor Relations Board (the Regional Director and theBoard, respectively) issued a complaint and notice ofhearing with respect to this case.On November 7, 1980, District No. 71, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO and International Brotherhood of TeamstersLocal 522, Jointly (the Union or the Petitioner), filed acharge and amended the charge on December 22, 1980,against Respondent. On December 19, 1980, the ActingRegional Director issued an order consolidating cases,consolidated complaint and notice of hearing with re-spect to these two cases.On October 1, 1980, the Union filed a petition in Case17-RC-9127 seeking to represent certain of Respondent'semployees. Pursuant to a Stipulation for CertificationUpon Consent Election approved by the Regional Direc-tor on October 14, 1980, an election was conducted onOctober 24, 1980. All of the approximately nine eligiblevoters cast ballots, with the tally showing seven votesagainst the Union, one for the Union, and one ballotchallenged. On October 30, 1980, the Union filed timelyobjections to the election. On January 14, 1981, the Re-gional Director issued an order consolidating cases anddirecting hearing on objections to election which direct-ed a common hearing concerning the three cases herein.The amended consolidated complaint, as furtheramended at the hearing, alleges that Respondent's agentscreated the impression of surveillance of employees'union activities, laid off employee Utterback because ofhis union activities, and failed to bargain with the Union.This conduct is alleged to violate Section 8(a)(1), (3),and (5) of the National Labor Relations Act (the Act).Respondent denies the occurrence of improper conductand further denies that any conduct, were it to have oc-curred, would in any case justify the imposition of a bar-gaining obligation on Respondent.The Union's objections, quoted in full, infra, essentiallytrack the allegations of the complaint. The Union seeksto have the results of the election set aside and either abargaining order or a new election directed. The Em-ployer contends there is no basis to set aside the election.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged in theretail sale, service, and repair of automobiles in PlatteCity, Missouri. During the course of its business oper-ations, Respondent annually enjoys revenues in excess of$500,000 and purchases goods and services directly fromsources outside the State of Missouri of a value in excessof $50,000.II. LABOR ORGANIZATIONThe Union, jointly and/or on an individual basis, existsfor the purpose, in whole or in part, of dealing with em-ployees concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions ofwork.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Employer had for many years operated an auto-mobile sales and service facility in Platte City, Missouri,including a body shop which undertakes repair and res-toration of damaged automobiles. Larry Lewis, for aperiod of years preceding the date of the hearing, hasbeen the corporate president and active manager at thefacility. Charles Kossen is the body shop foreman withsome 12 years' service with Respondent. Each is an ad-mitted supervisor and agent of the Employer. Until Sep-tember 1980,1 other employees employed in the bodyshop were: Cary Utterback, who at that time had some 4years' seniority, James Parker, who at that time hadsome 3 years' seniority, and Herman Sachse, who at thattime had but a few months' seniority.Utterback contacted the Union on September 19 andsigned a union authorization card on September 22. Hewas the principal union organizer at the facility and pro-cured a total of seven authorization cards, including hisown, by the following day. In the days following his ini-tial contact with the Union, Utterback received numer-ous telephone calls at work from the Union and spoke toemployees regarding authorization cards and the Unionat the facility.The Union mailed a letter to the Employer dated Sep-tember 23 announcing that it was organizing at Respond-ent. On September 24 the Union sent a letter to the Em-ployer demanding recognition of the Union as the collec-tive-bargaining representative of the employees. On Oc-tober 1, the Union filed the petition in the above cap-tioned representation case.B. The Surveillance AllegationParker had not been working since early Septemberwhen he visited the facility on September 24. TheUnion's initial letter was received by the Employer thatday. Lewis read the letter on its receipt and immediatelythereafter discussed the matter with Kossen.I All dates hereinafter refer to 1980 unless otherwise indicated.Parker testified that he received a telephone call themorning of September 24 in the body shop from JudithMinyard, then working in the office, and, at her request,passed the phone to Utterback. Utterback testified thatMinyard told him that Lewis had received "his letterand that he was not too happy." Minyard did not recallthis conversation. I credit Parker and Utterback as tothese events. First, Minyard, who had signed an authori-zation card the day before, would be likely to have anopportunity to observe and an interest in reporting man-agement's reaction to a letter from the Union. Her testi-mony that she did not recall the phone call seemed tome to be a convenient failure to recall an action she maynow be reluctant to acknowledge. The versions ofParker and Otterback are corroborative. They would beunlikely to fabricate testimony on such a minor matter.Finally, the call is not inconsistent with other events ofthe day.Parker and Utterback went to lunch. Upon theirreturn, Parker went to Lewis' office and there had aconversation with Lewis. At the conclusion, Parker,aware his employment relationship with Respondent wasconcluded, went to the body shop area and obtained Ut-terback's assistance in loading his tools into his truck.2Parker testified that during their loading, Kossen ap-proached them and said to Utterback, "Cary, they knowwho is behind this union, getting this union started." Hefurther recalled that Utterback did not directly answerbut rather made a "humm" sound, whereupon Kossenpointed at Utterback and said "Yeah you" and walkedaway. Utterback testified that Kossen told him "that theyknew who was trying to organize a union, bring it inand, then he pointed a finger at me and said 'It wasyou."'Kossen places the tool loading incident as occurring 1,2, or 3 days before he learned of any union activities atthe facility. He testified he learned of the union activityon September 24 from Lewis who called him in andshowed him the letter he received from the Union. Fur-ther, while he recalled the loading of Parker's tools byParker and Utterback, he denied making the remarks at-tributed to him at that time or any other.First, I place the conversation as occurring on Septem-ber 24 not earlier as recalled by Kossen. I have creditedthe testimony of Parker and Utterback concerning thephone call of Minyard. I further credit their testimonywhich fixes the conversation as occurring the day thatLewis received a letter from the Union. Lewis andKossen agreed they discussed the letter on September 24.Second, I credit the testimony of Utterback andParker over Kossen as to the substance of the conversa-tion including the remarks attributed to Kossen. I makethis finding primarily on the superior demeanor of Utter-back and Parker over Kossen as to this aspect of theirtestimony. Further, it again appears to me that Kossenmay be failing to recall a spontaneous remark made hardupon learning of the union matter, which remark he nowhas cause to regret having made. In making this credibil-ity resolution, I have considered the interest of both Ut-2 Parker owned various body shop tools of a value exceeding severalthousand dollars which he had used in his employment by Respondent.316 LARRY LEWIS MOTORS, INC.terback and Parkersin shaping their testimony as well asthe fact that there was some confusion as to the time anddate of ihe conversation. Kossen's remarks would unlike-ly be misrecalled save through conscious misstatement. Ido not believe that either Parker or Utterback, each ofwhose demeanor was sound, did other than honestly tes-tify.I find therefore that Respondent's admitted agent,Kossen, told Utterback that Respondent knew it was Ut-terback who was organizing the Union at the facility.Such conduct violates Section 8(aX1) of the Act for itschills employees' right to engage in union activities whenan employer creates the impression that their union ac-tivities are under observation. Kossen's remark to Utter-back, in Parker's presence, can have no other effecthere.4Accordingly, I find that Respondent has therebyviolated Section 8(a)(1) of the Act. Top Security Patrol,Inc, 226 NLRB 46, 49 (1976).C. The Allegation as to UtterbackThe circumstances of Utterback's layoff are not disput-ed. Utterback was laid off on October 3. He received aletter from the Employer on October 6 telling him hislayoff was because of lack of work and informing himthat when the "work load increases" he would be re-called. Utterback's layoff followed Parker's terminationand together their separations reduced the staff of thebody shop from four to two. Utterback has not been re-called and the body shop, from Utterback's layoff to thetime of the hearing, remained staffed by the two remain-ing employees, Kossen and Sachse.As Respondent counsel acknowledged in his openingstatement, the timing of the layoff of the union organizer2 days after the Union filed a representation petition issuspicious. So too is the fact that Utterback was a long-time employee who was laid off while a very inexperi-enced employee, with but a few months' seniority, wasretained. My finding that Kossen told Utterback on Sep-tember 24 that his union organizing activities wereknown to Respondent is a significant additional findingadverse to Respondent. Given all of the above, it isclear, and I find, that the General Counsel has estab-lished its prima facie case that Utterback was laid off be-cause of his leadership role in attempting to organize aunion at the facility.The General Counsel's prima facie case having beenmade, the burden then shifts to Respondent to show thatUtterback would have been laid off even in the absence2 Parker has arguable bias against Respondent as a result of his beliefhe was improperly terminated. He was the subject of an 8(aX3) chargeagainst Respondent which was dismissed by the Regional Director.4 Respondent argues the remark, if made, was but an educated guessbased on observable events. I disagree on the facts. Were the statement ofKossen an educated guess, it was not readily apparent that this was so toeither Parker or Utterback. Further, to the extent Respondent's cited caseMeade Manufacturing Company. 164 NLRB 805 (1967), applies to the in-stant situation, I find its holding has been modified by PPG IndustriesInc., Lexington Plant. Fiber Glass Division, 251 NLRB 1146. 1147 (1980).There the Board, overruling prior case law, held, "The coercive impactof these questions is not diminished by the employees' open union sup-port or by the absence of attendant threats." This approach in my view isclearly inconsistent with the implicit assumption in Meade that becausethe union activity was obvious, the remark by an agent of managementthat it was known to them was therefore not coerciveof any wrongful or illegal motive. Wright Line, a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980). Respond-ent's defense on this record may be said to have twoparts. First, is the proposition that an employee in thebody shop would have been laid off on or about October3. Second, is the proposition that, given a layoff wouldoccur, Utterback would have been the individual select-ed for layoff.There seems to be little dispute, and I find, that Re-spondent had ample business justification for laying off abody shop employee on October 3. Nor is there any con-tention or evidence offered by the General Counsel tocontest the proposition that Respondent's body shopbusiness volume has remained at such a level so as to jus-tify no more that the remaining two employees in thebody shop until at least the time of the hearing. I findtherefore that Respondent did not make the decision tolay off a body shop employee on October 3 because ofthe union activity at the facility. As to this aapect of itsdefense, Respondent has met its burden.The apparent thrust of the General Counsel's caseherein is that Respondent selected Utterback for thelayoff because of his union activities and that, absentsuch illegal motivation, newer employee Sachse wouldhave been laid off. This issue was substantially litigatedby Respondent. For the reasons set forth below, I amconvinced that Respondent has met its burden of show-ing that Utterback would have been selected for thelayoff absent any knowledge of his or others' union ac-tivities and that, accordingly, Respondent having met itsburden, the General Counsel's allegation must fail.Utterback was admittedly a highly skilled employeewho was capable of producing and who had producedexcellent work. Respondent does not contend that Utter-back could not do work of sufficient quality to justify hisretention over new employee Sachse. Rather, Respond-ent took the position that Utterback had over a period oftime become erratic in his performance. Thus, his attend-ance was irregular, he would undertake or accept onlycertain work and was tardy or inattentive in completingcertain tasks, and certain of the assignments he acceptedwere not satisfactorily done. Respondent's evidence insupport of these assertions was essentially unrebutted bythe General Counsel. Otterback testified generally as partof the General Counsel's case that he had not even a"hint" of a problem with the Employer or Kossen re-garding his work. Regarding the adequacy of particularrepair jobs, Utterback testified that, if his work had notbeen adequate, Respondent should not have "sold the jobto the people. It should have stayed in the shop." Re-spondent in its case presented substantial testimony fromKossen regarding various work errors by Utterbackwhich were part of the basis for Kossen's ultimate rec-ommendation that Utterback be laid off in preference toSachse. He testified at length and with the specificity re-garding Utterback's work habits and attitudes. The Gen-eral Counsel did not call Utterback to the stand to rebutor otherwise explain this damaging testimony which Icredit.Two other factors support Respondent's contentions.First, it is not disputed that Respondent regards Utter-317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback as laid off rather then terminated and has held to itsposition that Utterback will be recalled when businessvolume will allow a third employee in the body shop.Second, contrary to the General Counsel's theory thatseniority in lay off should have prevailed, Respondenthas recently laid off a body shop employee out of senior-ity. Parker, with several years' seniority, was terminatedwhile Sachse was retained. Indeed, Parker testified credi-bly that he had complained to Lewis that Sachse wasbeing favored in work assignments at a time well beforeany union activity occurred. Thus, seniority as a basis forlayoff was clearly not a practice in the body shop.In light of the above, I find Respondent has proved itwould have laid off Utterback irrespective of any animusit may have harbored against him because of his unionactivities. Therefore the General Counsel's prima faciecase has been met. Accordingly, I shall dismiss the alle-gation in the complaint regarding the lay off of Utterack.D. Remaining AllegationsThe General Counsel's proposed bargaining orderremedy and concomitant allegation of a violation ofSection 8(a)(5) of the Act requires two separate legalconclusions: First, that the election be set aside-an issueI address, infra, second, that the quantum of unfair laborpractices committed are of sufficient effect on employeesentiments as to prevent a new election from being fairlyconducted and thus require a bargaining order based onalternative means of testing employee wishes. Even as-suming the election was set aside, the single violation ofthe Act found, supra, is not sufficient to support a bar-gaining order. Because I do not believe Respondent'sconduct would preclude a new election, should thepresent election be set aside, I shall dismiss the 8(a)(5) al-legation and not issue a bargaining order.In light of my initial determination regarding the pro-priety of a bargaining order, it is unnecessary for me toaddress further the remaining elements of the GeneralCounsel's case with respect to these allegations. Thus, Ishall make no findings regarding the number or validityof the authorization cards proffered by the GeneralCounsel, the number and identity of employees in theunit at relevant times, or the circumstances of anydemand for bargaining by the Union or subsequent refus-al to bargain by Respondent.IV. THE OBJECTIONSThe Union's objections state:Employer discharged a union adherent after thefiling of the petition, threatened its employees withreprisal if they voted for the union and interrogatedits employees. By these and other actions the em-ployer interfered with employees' free choice in theelection.The sole evidence adduced in support of the objectionswas that discussed, supra, concerning the alleged unfairlabor practices. I have found that Respondent engaged inno misconduct occurring after the filing of the petitionon October 1. Conduct occurring before a petition isfiled is not a proper basis for setting an election aside.The Ideal Electric and Manufacturing Company, 134NLRB 1275 (1961). Accordingly, I shall recommend thatthe objections be found to be without merit and that theresults of the election be certified.5Upon the above findings of fact and the entire recordsherein, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act:3. Respondent interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights bycreating the impression among employees that theirunion activities were under surveillance, thereby violat-ing Section 8(a)(1) of the Act.4. Except as described above, Respondent has notcommitted any unfair labor practice as alleged in thecomplaint.5. Respondent has not engaged in any conduct war-ranting the setting aside of the election conducted onOctober 24, 1l80, in Case 17-RC-9127.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record. and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Larry Lewis Motors, Inc., its offi-cers, agents, successors, and assigns, Platte City, Missou-ri, shall:1. Cease and desist from:(a) Creating the impression among employees thattheir union activities are under surveillance.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Platte City, Missouri, facility copies ofthe attached notice marked "Appendix."7Copies of said5 This recommendation, if adopted by the Board, further precludea anydirection of a bargaining order or finding of an 8(aX5) violation.6 In the event no exceptions are filed as provided by Sec. 102.46 orf theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."318 LARRY LEWIS MOTORS. INC.notice, on forms provided by the Regional Director forRegion 17, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, save inso-far as sustained above, be, and it hereby is, dismissed inall other respects, and all motions inconsistent with theabove are hereby denied.IT IS FURTHER ORDERED that the Union's objections bedismissed and that the results of the election conductedby the Board in Case 17-RC-9127 be certified.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT create the impression among ouremployees that their union activities are under sur-veillance.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.LARRY LEWIS MOTORS, INC.After a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated the319